Citation Nr: 1145320	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for bilateral plantar fasciitis with calcaneal bone spur.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1988 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

Thereafter, the Board denied an increased rating for the enumerated disorders in a July 2008 decision, which also denied other issues on appeal, and granted service connection for hypertension, thereby removing this issue from appellate status.  The Veteran appealed only the issues of entitlement to service connection for eczema, tinea pedis and plantar fasciitis with calcaneal bone spur to the Court of Appeals for Veterans Claims (Court).  In September 2009 the Court granted a Joint Motion for Remand pertaining to these issues.

The Board remanded this matter in May 2010 for further development in accordance with the Joint Motion directives.  Such has been completed and this matter is returned to the Board for further consideration.

The issue of entitlement to service connection for bilateral plantar fasciitis with calcaneal bone spur is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of competent medical evidence reflects that the Veteran does not have a current diagnosis of eczema, and the preponderance of evidence is against a finding that the current diagnosis of xerosis is related to service.

2.  The preponderance of competent medical evidence reflects that the Veteran does not have a current tinea pedis disability and the preponderance of evidence is against a finding that the current diagnosis of onychomycosis is related to service.


CONCLUSIONS OF LAW

1.  A skin disorder classified as eczema was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A skin disorder classified as tinea pedis was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for tinea pedis and eczema was received in October 2004.  In conjunction with this claim, she was provided with a duty to assist letter addressing the service connection claim in November 2004, a copy of which is of record.  The claim was later adjudicated in an August 2005 rating denying service connection for the claimed disorders.  Additional notice was sent in May 2010.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in May 2010.   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were also obtained and associated with the claims folder. 

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations conducted in February 2011, provided current assessments of the Veteran's claimed conditions based on examination of the Veteran and review of the claims file.  This examination was said to have taken place during a time the Veteran described her condition as active.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate this claim for service connection, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

A.  Service Connection for Eczema-Factual Background and Analysis

On entrance examination in April 1988 the Veteran's skin was normal, and she denied any history of skin diseases in the report of medical history.  Service treatment records show treatment in service for eczema.  In January 1989, while on active duty, the Veteran complained of a pruritic, scaly rash on her legs, arms, and abdomen.  A fungal dermatitis was suspected, but a dermatologist diagnosed eczema and prescribed use of medicated lotions and moisturizers.  The condition was noted on her trunk and extremities.  By February 1989, doctors noted that the Veteran had a "complete clearing of dry skin" and the rash was resolved.  In July 1990, the Veteran was treated for a heat rash around her neck, at the collar line, and in November 1990 she was treated for pityriasis rosea of the neck, arms, and shoulders 

Treatment records following service reveal periodic treatment for a variety of skin conditions, of various areas.  The first episode was for a rash of the chest in July 1996.  Dr. LBS could not obtain a sample testing, but stated it was consistent with a tinea.  Notes from August 1996 show the rash was completely resolved.  In February 1999, the Veteran was treated for dermatitis of the hand by RMF Medical Center.  In June 2001 she was seen in dermatology for evaluation and treatment of facial acne, diagnosed as acne vulgaris.  She had return treatments for acne vulgaris in February 2002, and May 2004.  In April 2004, a private dermatologist, Dr. DCP, diagnosed pityriasis rosea, which resolved in two weeks with ointment.  No rashes of any type were observed in October 2004, but in February 2005, Dr. WEM noted dryness of the legs and diagnosed asteotosis, as well as acne vulgaris which was under good control.  Treatment records indicate that each skin condition resolved with treatment over a short period, and in no instance does any doctor identify any diagnosis as a chronic disease.  In November 2006 treatment records from Dr. DCP, no condition other than acne of the head and neck was reported. 

On September 2005 VA contract examination, the Veteran reported that she began having itchy areas on her body in 1988.  She changed her soap, and this helped. More recently, until April 2004, she had been using Naftin, an antifungal ointment. Physical examination showed healthy skin in appearance, texture, and pigmentation. There were no surface lesions observed.  No eczema was seen anywhere on the skin, and there was no evidence of active infection.  The examiner stated that there was no evidence that the Veteran currently had eczema. 

Private treatment records from March 2008 addressing foot problems revealed that her skin was within normal limits.  

VA treatment records from 2009-2010 included a December 2009 emergency room (ER) record documenting a problem list that included mention of eczema of the knees and elbows.  She wanted to be seen by primary care for eczema on elbows and a rash on her right breast.  Examination of her skin revealed no significant findings.  A March 2010 record to establish primary care, which noted a history of eczema on the knees, elbows and one patch on the ankle.  She used clobetasol for exacerbations.  Examination revealed a few fine papules on the left elbows and fine erythema on the left shin.  The assessment was eczema.  This diagnosis was discussed with the Veteran as she did not understand why it kept flaring up.  Clobetasol was prescribed for twice a day use.

VA treatment records from May 2010 and July 2010 showed that her active problem list included treatment for dermatitis or eczema.  Active medications included clobetasol proprionate 0.05 percent cream topically twice a day for eczema.

The report of a February 2011 VA skin disorders examination noted that the Veteran was claiming eczema.  She reported having dry, itching, peeling and flaking skin in 1988 with topical therapy.  She reported this was improved with treatment.  She now had flare-ups with weather changes.  She currently received no treatment.  Her legs and anterior chest would get itchy.  Her face also got itchy with some redness at the time.  There were no systemic manifestations.  Her condition was reported as active on the day of this examination.  

Examination revealed less than 5 percent of the total body area was involved.  Her upper anterior chest showed mild erythema, and minimal dryness noted.  There were no fissures, lesions or open skin areas.  Her skin of her legs, arm and rest of her body was normal.  The diagnosis was xerosis, anterior upper wall.  There was no eczema on examination.  The opinion was that the xerosis of the anterior upper chest wall is less likely as not incurred or aggravated in service, or otherwise related to service.  The rationale was that after review of the entire service treatment records and claims file records, the Veteran was noted to have had intermittent evaluations of skin complaints that were diagnosed as eczema, xerosis, and pityriasis rosea.  These conditions were treated or evaluated in service.  All of them were self limiting and resolved.  The Veteran's history and examination on separation were noted to reveal no evidence of skin problems or abnormalities.  

No additional evidence subsequent to this February 2011 VA examination was submitted that would suggest recurrence of the eczema.  

The Board finds that service connection must be denied in the absence of a diagnosis of eczema.  Although service treatment records do show an in-service diagnosis of eczema, the condition was successfully treated at that time.  No doctor relates any of the multiple post-service acute diagnoses to the in-service rashes, and more importantly, no chronic residuals are currently demonstrated by the evidence of record.  Even with consideration of the evidence showing that the Veteran was treated with medications for eczema up through 2010; by the time of the February 2011 VA examination, she was described as not currently using any medication to treat eczema.  

The current skin disorder is shown to be that of xerosis, as diagnosed by the VA examiner in February 2011.  Xerosis is an abnormal dryness.  See Dorland's Illustrated Medical Dictionary, 2070 (30th ed., 2003).  The eczema treated acutely in service but not shown on current examination, is defined as a pruritic papulovesicular dermatitis occurring as a reaction to many endogenous and exogenous agents.  It is characterized in the acute stage by erythema, edema, associated with a serous exudates between the cells of the epidermis (spongiosis) and an inflammatory infiltrate in the dermis, oozing, and vesiculation, and crusting and scaling.  In the more chronic stages it is characterized by lichenification or thickening or both, signs of excoriations, and hyperpigmentation or hypopigmentation, or both.  See Dorland's Illustrated Medical Dictionary, 588 (30th ed., 2003) (hereinafter referred to as "Dorland's.") 

To the extent that the Veteran is arguing that her current skin condition is eczema that began in service, she is not shown to be competent to make such an opinion as to diagnosis and etiology which requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition"). 

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, there is no current diagnosis of eczema, and condition of xerosis diagnosed on VA examination in February 2011 has been determined by the preponderance of the medical evidence (in this case the uncontested opinion from the VA examiner) to not have been incurred in, nor caused by service.  No evidence has been submitted subsequent to the February 2011 VA examination to suggest that the eczema has recurred.  The Board notes that at the time the Veteran was examined, it was during a phase that had been described as active, as per the Veteran's reporting.  In light of the negative findings during this claimed active phase, and the lack of any additional evidence suggesting reactivation of the condition, the preponderance of the evidence does not support a grant of service connection for eczema. 

Accordingly, the claim for service connection for a disability due to eczema must be denied. 

B.  Tinea Pedis-Factual Background and Analysis  

On entrance examination of April 1988, the examination of her feet and skin were normal, and the report of medical history was negative for foot problems or skin disease.  Service treatment records reveal that she was treated for a non infected blister of the 5th toe of the left foot which was drained and dressed.  No mention of any other skin problems was made.  The Veteran was diagnosed with bilateral tinea pedis in July 1989.  She complained of scaling and pruritis between her toes, confirmed on physical examination.  Soaks followed by medication were prescribed.  No further treatment or complaints for tinea pedis are noted in service medical records.  On separation examination, no skin condition of the feet is reported; the Veteran did complain of "foot trouble" of the left foot. 

Private treatment records subsequent to service also show treatment for dry scaly skin of the feet in August 1994 by Dr. CGP, a podiatrist.  He diagnosed dermatophytosis.  He continued to treat an infection of the toenails in October 1994.  Lotrisone cream was used.  The Veteran asked Dr. LBS about a possible toenail fungus infection in October 1996, but the doctor stated that tinea was "questionable" until a sample and culture could be obtained.  There is no indication the Veteran followed up with this request; she did not appear for a December 1996 appointment.  Records from May 1998 also diagnosed dermaphytosis with mycotic infected toenails, also described as fungus of the nails, with itching and soreness on the tips.  She was treated with Lamisil.  

A diagnosis of tinea pedis was noted in February 2005, by Dr. SK, a podiatrist and Dr. WEM, a dermatologist; each prescribed medicated ointments. 

At the time of a September 2005 VA contract examination, the Veteran reported that her feet began to itch during boot camp, and that she was given medication for her athlete's foot which resolved the condition.  She also recently used Naftin for tinea pedis, as prescribed by a private podiatrist.  On physical examination, however, no abnormalities of the skin were noted.  The feet were specifically noted to be normal, with no sign of infection.  The examination revealed no current active infection. The examiner opined that there was no current disability. 

Private treatment records from March 2008 addressing foot problems revealed that her skin was within normal limits.  

An October 2009 private podiatry record from Dr. SK primarily focused on the plantar fasciitis problems, but also noted the presence of a little tinea infection on the physical examination.  

VA records from 2009-2010 included a December 2009 emergency room (ER) record documenting a problem list that included tinea pedis.  She wanted to be assessed by primary care for tinea pedis and other skin problems.  Examination revealed no significant findings regarding the skin on her feet.  A March 2010 VA record to establish primary care which addressed podiatry problems, and also noted a history of tinea pedis.  However, no finding or diagnosis of this condition was made on examination.  

On VA podiatry examination of February 2011, the Veteran was noted to have thickened, darkened, mycotic toenail of the left great toe, and the same such findings on the right great toe and right fifth toe.  No diagnosis of this was made on podiatry examination.  However a VA skin examination also from February 2011, noted a history of a foot skin condition, with a history in 1988, with the Veteran reporting itching feet and peeling skin.  She reported having been diagnosed in service with athlete's feet and being placed in sneakers and white socks.  She recalled being seen for this more than once.  She also recalled seeing a medical provider in 1993 or 1994 for such a condition.  She has seen doctors on and off for this intermittent condition.  Her symptoms included itching, peeling between toes, and redness.  She also reported the right great toenail becomes thickened and sore.  She was noted to treat with Naften cream on her feet for 3-4 days every 3-4 months.  This was a topical cream, not a cortisone or immunosuppressive.

On VA skin examination (done at the same time as the podiatry examination), the Veteran reported the condition as being active, describing itching of the legs.  On removal of her socks, she reported she had symptoms of both feet.  The skin of the feet was normal.  However the same findings regarding the toenails were given, as had been given in the February 2011 podiatry examination.  The diagnosis was onychomycosis of the bilateral great toenails and right 5th toenail.  There was no tinea pedis on examination.  The examiner's opinion was that there was onychomycosis of the right first and fifth toenails and left first toenail.  This onychomycosis was not incurred or aggravated during service, nor was otherwise related to service.  The rationale was that after review of the entire service treatment records and claims file, the Veteran had no toenail complaints while in service.  On exit examination of July 1992, she had no evidence of skin abnormalities or problems.  The tinea pedis she was treated for in service resolved by the time she was separated from service.  She had no current findings of tinea pedis, despite her complaints of active complaints on the day of the examination.

No evidence has been submitted since the February 2011 VA examination that would suggest recurrence of the tinea pedis.

The currently diagnosed onychomycosis is a fungal disease of the nails of the fingers and toes.  The medical terms onychomycosis and tinea unguium  are synonymous.  It is usually seen first as white patches or pits on the nail surface or around its edges, followed by establishment of infection beneath the nail plate.  See Dorland's Illustrated Medical Dictionary 30th ed. 1309, 1914 (2003).  The tinea pedis, which was treated acutely in service is defined as tinea, involving the feet, particularly the interdigital spaces and soles, characterized by intensely pruitic lesions varying from mild, chronic, and scaling to acute exfoliative pustular and bullus.  It is also called athletes foot or ringworm of the feet.  See Dorland's Illustrated Medical Dictionary 30th ed. 1914 (2003).  Dermatophytosis, which was diagnosed in earlier records is a superficial fungal infection caused by a dermatophyte and involving the stratum corneum of the skin, hair or nails, including onychomycosis and the various forms of tinea.  See Dorland's Illustrated Medical Dictionary 30th ed. 498 (2003).  

To the extent that the Veteran is arguing that her current skin condition affecting her feet is tinea pedis that began in service, she is not shown to be competent to make such an opinion as to diagnosis and etiology which requires medical expertise.  See Espiritu, supra, see also Jandreau, supra.  While she is competent to describe the symptoms, she is not shown to be competent to define the skin disorder causing such symptoms.

The Court has held that there can be no valid claim without proof of a present disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, there is no current diagnosis of tinea pedis, and the condition of onychomycosis diagnosed on the current VA examination of February 2011 has been determined by the preponderance of the medical evidence, (in this case the uncontested opinion from the VA examiner), to not have been incurred in service.  

Although the Veteran was treated for tinea pedis in service, the medical evidence of record indicates that the July 1989 infection was successfully treated and completely resolved.  The post service treatment from 1994 through 1998 does not indicate any nexus to service, and the specific diagnosis, dermatophytosis of the toenails, affects a different area than that treated in service.  Importantly, private treatment records show no evidence of any treatment for an ongoing skin condition or infection of the feet from 1998 to 2005, when tinea pedis was again diagnosed.  Likewise the tinea pedis treated in October 2009 and March 2010 apparently resolved.  No evidence has been submitted subsequent to the February 2011 VA examination to suggest that the tinea pedis has recurred.  The Board notes that at the time the Veteran was examined, it was during a phase that had been described as active, as per the Veteran's reporting.  In light of the negative findings during this claimed active phase, and the lack of any additional evidence suggesting reactivation of the condition, the preponderance of the evidence does not support a grant of service connection for tinea pedis. 

Accordingly, the claim for service connection for a disability due to tinea pedis must be denied, as the infection was acute and has resolved completely with treatment. 


ORDER

Service connection for eczema is denied.

Service connection for tinea pedis is denied.


REMAND

Unfortunately the Board finds that the matter of entitlement to service connection for a bilateral plantar fasciitis condition must again be remanded.  The Board in its May 2010 Remand required that the examiner from the requested VA compensation examination note the prior treatment and examination records relevant to the examination, including the report of an October 2009 private examination with a medical opinion regarding the nature and likely cause of her bilateral foot complaints, as well as other evidence that was to be obtained on remand.  

The Veteran was duly afforded a VA examination in February 2011, and the examiner did note the October 2009 private examination and other medical evidence reviewed, but failed to address the favorable opinion regarding the etiology of the pes planus in this report, as well as in the October 2009 letter from the same doctor.  The examiner additionally failed to address the favorable finding describing the plantar fasciitis as starting in the military in a March 2010 VA record to establish primary care.  

Because the VA examiner in February 2011 provided essentially no indication that he had observed or considered the findings and conclusions of those prior examiners, the Board cannot conclude that the February 2011 examiner reviewed these prior records or considered their relevance. 

Accordingly, remand development was not substantially complaint with the Board's May 2010 remand instructions pertaining to the Veteran's claim for service connection for a bilateral plantar fasciitis disorder.  This claim must accordingly be remanded again for a VA addendum opinion that adequately complies with remand instructions.  Although strict compliance with the terms of a Board remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), the Court does require at least substantial compliance.  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, due to these deficiencies of explanations within the February 2011 VA examination, remand for further examination is required. 

In view of the need to remand this further, the Veteran should be provided another opportunity to provide the VA with additional evidence to support this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for her bilateral plantar fasciitis with calcaneal bone spur that are not already of record.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Thereafter, following completion of #1, the AOJ should also return the claims folder to the examiner who conducted the February 2011 VA foot disorders examination.  If this examiner is no longer available, the folder should be forwarded to an appropriate specialist, to determine the nature and etiology of the Veteran's claimed bilateral foot disabilities.  The claims file must be made available to and reviewed by the examiner, and the examination report must be annotated in this regard.  The examiner is requested to review the pertinent medical records, and provide a written addendum opinion as to the presence, etiology and onset of her bilateral foot disability.  Specifically, the examiner is requested to identify the nature of any disability affecting the Veteran's left and/or right foot.  For each disability found, the examiner should provide an opinion as to whether any diagnosed disability of either foot at least as likely as not (i.e., at least a 50/50 probability), began in service, or was otherwise caused by service, or if pre-existing, was aggravated by service.  In answering this, the examiner should address the foot complaints documented during active service, as well as the post service evidence regarding foot complaints.  This must include consideration of the favorable etiology opinions provided by the Veteran's private podiatrist, Dr. SK in the October 2009 private examination and letter, as well as the VA primary care record from March 2010 also suggesting the current foot disorder began in service.  If another examination is necessary to provide such opinions, one should be scheduled.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received since the issuance of the last SSOC in August 2011, and a discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of her claim. 38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


